Per Curiam:
The referee followed strictly the directions contained in the order made by the Appellate Division. The value of the lot, without the buildings, was fixed at §100,000, and the value ot the buildings at §15,100. The principle upon which these valuations were made was correct. We cannot assent to the correctness of the views expressed by the appellants’ counsel upon this subject. The value of the use and occupation of the premises from the time of the expiration of the lease was fixed at §9,000 per year, which was precisely the amount of rent received by the defendants from their lessees. The judgment should be affirmed, with costs. Present — Van Brunt, P. J., Williams, Patterson, O’Brien and Ingraham. JJ.